Cite as 2017 Ark. 132

                SUPREME COURT OF ARKANSAS

IN RE ARKANSAS CONTINUING                        Opinion Delivered   April 13, 2017
LEGAL EDUCATION BOARD




                                       PER CURIAM

       The Honorable Laurie Bridewell of Lake Village is appointed to the Continuing Legal

Education Board for a three-year term to expire on April 13, 2020. Judge Bridewell will

represent the First Congressional District and replaces Judge Mitch Cash, whose term has

concluded.

       Melissa McJunkins “Missy” Duke of Little Rock is appointed to the Continuing Legal

Education Board for a three-year term to expire on April 13, 2020. Ms. Duke will be an at-

large representative, Position Nine; she replaces Elisa White of Little Rock, whose term has

concluded.

       Jim Jackson of Little Rock is reappointed to the Continuing Legal Education Board

for a three-year term to expire on April 13, 2020. Mr. Jackson is an at-large representative,

Position Six.

       The court extends its sincere appreciation to Judge Bridewell and Ms. Duke for

accepting appointment to this important board and to Mr. Jackson for accepting

reappointment. The court also thanks Judge Cash and Ms. White for their years of dedicated
                         Cite as 2017 Ark. 132

service on this board.




                                 -2-